Citation Nr: 0111169	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  97-29 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for ulcerative colitis or 
Crohn's disease, claimed as secondary to a service-connected 
pilonidal cyst with fistulae.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1955.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Los Angeles, California, which determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for ulcerative colitis.  In 
a December 1999 decision, the Board determined that new and 
material evidence had been presented to reopen the claim of 
entitlement to service connection for ulcerative colitis or 
Crohn's disease.  The Board then denied entitlement to 
service connection for ulcerative colitis and Crohn's disease 
on the grounds that the claim was not well grounded.  The 
Board also remanded the issue of entitlement to compensation 
benefits for ulcerative colitis or Crohn's disease pursuant 
to the criteria of 38 U.S.C.A. § 1151 to the RO for the 
issuance of a statement of the case.  In a June 2000 Order, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") vacated that part of 
the December 1999 Board decision that denied entitlement to 
service connection for ulcerative colitis or Crohn's disease, 
claimed as secondary to service-connected pilonidal cyst with 
fistulae and remanded the matter to the Board for further 
adjudication.  Thus, that issue has been returned to the 
Board.  

The Board further notes that the issue of entitlement to 
compensation benefits for ulcerative colitis or Crohn's 
disease pursuant to the criteria of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) was remanded to the RO by the Board in its 
December 1999 decision for the issuance of a statement of the 
case.  That issue was not vacated by the Court's June 2000 
order and remains in remand status to the RO.  The record 
does not reflect that a statement of the case as to that 
issue as been completed by the RO at this time.  

Finally, in February 2001, the Board received statements from 
two private physicians regarding the etiology of the 
veteran's ulcerative colitis or Crohn's disease.  The 
veteran's representative also submitted a statement waiving 
RO consideration of this additional evidence.  Accordingly, 
the evidence has been considered by the Board in this 
decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Dr. T. A. R. opined that it was as least as likely as not 
that the veteran's current medical condition, variously 
diagnosed as Crohn's disease and ulcerative colitis, was 
caused by his condition in service and the service-connected 
pilonidal cyst with fistulae.

3.  Crohn's disease, also diagnosed as ulcerative colitis, 
may not be disassociated from the service-connected pilonidal 
cyst with fistulae.



CONCLUSION OF LAW

Crohn's disease, also diagnosed as ulcerative colitis, is 
proximately due to or the result of the service-connected 
pilonidal cyst with fistulae.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.102, 3.310 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record reflects service medical records 
indicating hospital treatment for an infected pilonidal cyst 
in February 1953.  Upon separation examination dated in 
January 1955, a well-healed pilonidal cyst scar on the sacral 
region was noted.  No other gastrointestinal abnormalities 
were noted.  

The veteran was granted entitlement to service connection for 
an excised pilonidal cyst in an October 1956 rating decision.  

The veteran was hospitalized for incision and drainage of his 
service-connected pilonidal abscess from March to April 1966.  
On admission, the examiner noted a pilonidal cyst with 
possible fistula-in-ano and abscess formation.  The veteran 
was again hospitalized for a recurrent pilonidal cyst from 
August to September 1966, from December 1967 to January 1968, 
from August to September 1968, and from May to July 1970.  
The hospital records from December 1967 to January 1968 
reported that a pilonidal cystectomy was performed on 
December 22, 1967.  Infrequent diarrhea since 1967 was also 
reported.  The physician noted that the wound healed well 
post-operatively.  During hospitalization in September 1968, 
a sigmoidoscopy and barium enema noted findings compatible 
with early active ulcerative colitis.  Sphincter tone was 
noted as good at that time.  In the discharge report from the 
1970 hospitalization, the physician noted that the veteran 
had undergone six pilonidal cystectomies with complete 
transection of the anal sphincter.  Sigmoidoscopy during 
hospitalization in 1970 revealed findings consistent with 
ulcerative colitis with scarring of the external ring due to 
pilonidal surgery.  In July 1970, the veteran reported that 
he was currently hospitalized due to loss of sphincter 
control due to service-connected surgery for pilonidal cyst.

Upon VA examination dated in September 1969, the veteran 
reported drainage from his pilonidal cyst and increased 
bathroom usage.  The examiner noted tenderness to deep 
palpation in the lower left quadrant.  No loss of sphincter 
control was noted.  

The veteran was hospitalized from November to December 1971 
with diagnoses of moderately advanced ulcerative colitis and 
questionable ileitis and clubbing of digits secondary to 
ulcerative colitis.  Barium enema revealed changes compatible 
with ulcerative colitis throughout the entire colon.  The 
veteran was hospitalized from November 1972 to January 1973 
with a diagnosis of ulcerative colitis.  

In a May 1975 letter, Dr. T. A. R. stated that the veteran 
was unemployable due to absent rectal sphincter tone, which 
was apparently secondary to perirectal surgery performed in 
the past.  Dr. T. A. R. stated that the veteran had 
ulcerative colitis and was unable to control his anal 
orifice.  

Private hospital and operation reports dated from May to June 
1984 reflect an impression of chronic ulcerative colitis with 
perforation and post-operative total abdominal colectomy and 
permanent ileostomy.  

VA outpatient treatment records dated from December 1990 to 
March 1992 noted a history of ulcerative colitis status-post 
ileostomy and a history of recurrent pilonidal cysts, status-
post multiple excisions and loss of sphincter control.  
Hospitalization records from March 1987, June 1990, January 
1991, and March 1992 noted a similar history.  

At his December 1992 RO hearing, the veteran testified that 
following excision of his pilonidal cyst in 1966 or 1967, he 
lost all bowel control.  (Transcript, page 3).  The veteran 
stated that no physician had directly commented that his 
colitis or complete loss of sphincter control was secondary 
to the removal of his pilonidal cyst.  (Transcript, page 4).

VA outpatient treatment records dated from January to August 
1994 note continued treatment for pilonidal cysts with 
fistulae, ulcerative colitis, possible Crohn's disease, and 
inflammatory bowel disease.  VA outpatient treatment records 
from January to November 1996 noted treatment for Crohn's 
disease status-post ileostomy and total abdominal colectomy 
with persistent perineal drainage.  

In an August 1997 private evaluation report, Dr. M. J. S. 
noted a history of recurrent pilonidal cysts and stated that 
following surgery in 1967, the veteran "apparently developed 
compete fecal incontinence and was diagnosed as having 
complete sphincter disruption and injury secondary to 
fistulotomies."  Dr. M. J. S. reported that the veteran had 
since been diagnosed with ulcerative colitis.  On rectal 
examination, the physician noted multiple draining fistula 
sites, most consistent with some mild hidradenitis, with no 
evidence of any tracts leading to the anal canal.  The 
physician stated that the veteran had obvious scarring within 
his anal canal with weak sphincter tone and gaping of the 
sphincter itself.

In an October 1997 letter, Dr. V. A. O. reported that he had 
evaluated the veteran in September 1997 for his chronic 
ulcerative colitis and had carefully reviewed his extensive 
file.  The physician noted persistent drainage from the 
veteran's rectum and stated that he suspected that the 
veteran still had ulcerative colitis in his rectal stump.  
Surgery was recommended to correct the problem.

At his November 1997 RO hearing, the veteran testified that 
following surgery in 1966 or 1967, he had no bowel control.  
He also reported that some doctors told him that his 
ulcerative colitis or Crohn's disease was related to his 
pilonidal cyst.  (Transcript, pages 3-7).

In a March 1998 letter, Dr. M. J. S. sated that the veteran 
was suffering from Crohn's disease and had required a 
complete proctectomy and re-siting of his stoma.  Dr. M. J. 
S. stated that upon review of the veteran's record, it was 
his belief that the veteran was not suffering from pilonidal 
disease in the past, but had been suffering from Crohn's 
disease since his original problem, which began in the 1960's 
or 1970's.  The physician reported that his opinion was based 
on the fact that Crohn's disease could be difficult to 
differentiate from ulcerative colitis.  He further stated 
that he saw no evidence on physical examination or review of 
the records of pilonidal disease, as treatment of pilonidal 
disease should never compromise the anal sphincter and 
fistulotomies are not a part of the treatment of pilonidal 
disease.  Dr. M. J. S. concluded that all of the veteran's 
surgeries for his colon, rectum, and anal disease since the 
late 1960's, including the multiple fistula surgeries, were 
secondary to a diagnosis of Crohn's disease.

In February 1999, Dr. N. G. I. responded to a request from 
the RO for a medical opinion as to whether ulcerative colitis 
or Crohn's disease was related to the veteran's service-
connected pilonidal cystectomy.  The physician noted review 
of the veteran's claims folder and reported a history of the 
veteran's ulcerative colitis and pilonidal cysts.  Dr. N. G. 
I. concluded that there was no relation between the service-
connected pilonidal cystectomy, developed in service in 1953, 
and ulcerative colitis, shown as early as 1967.

In a June 2000 letter, Dr. T. A. R. stated that he had 
reviewed the records provided.  He stated that based upon his 
review, it was as least as likely as not that the veteran's 
entire problem was caused by Crohn's disease with resulting 
fistulization into the perirectal area as its first 
presentation.  The physician noted that he had not had an 
opportunity to review the pathological specimen from the 
first involvement with colectomy and ileostomy in 1984 
because the medical records were no longer available to him.  
Dr. T. A. R. reiterated that based upon the information 
currently available, it was as least as likely as unlikely 
that the veteran's entire medical problem had been caused by 
the condition in service and the service-connected pilonidal 
cyst with fistulae.  

In a February 2000 statement, Dr. M. J. S. stated that he had 
treated the veteran for the past three to four years.  He 
stated that he had spent quite a bit of time reviewing the 
veteran's past history and tracking down old surgery and 
pathology reports from the 1980's at a VA medical facility.  
Dr. M. J. S. stated that it was apparent that the veteran's 
initial diagnosis of pilonidal disease and subsequent 
diagnosis of ulcerative colitis were incorrect and that he 
had actually been suffering from Crohn's disease the entire 
time.  He noted that in reviewing procedure reports from the 
VA medical facility, it was apparent that the veteran's 
problem was not pilonidal disease and that he had had several 
transsphincteric fistulotomies and fistulectomies performed.  
These directly led to his fecal incontinence and were a 
result of complex anorectal fistula disease, which fit with 
the diagnosis of Crohn's disease.  Subsequently in the 
1990's, a proctectomy was performed due to persistent disease 
and complications of the same.  The findings at that time 
were consistent with Crohn's disease and the pathology report 
from that procedure showed inflammatory bowel disease with 
granuloma.  The physician noted that was pathognomonic of 
Crohn's disease.  Dr. M. J. S. also stated that it was 
apparent that reviewers of the veteran's case had not been 
experts in the field of Crohn's disease or colon and rectal 
surgery.  He noted that the veteran had suffered inordinately 
for a medical condition that was acquired during his service 
time and/or misdiagnosed and treated at a VA medical 
facility.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  In order to 
show that a disability is proximately due to or the result of 
a service-connected disease or injury, the veteran must 
submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following a thorough analysis of the record, the Board is of 
the opinion that the evidence for and against the veteran's 
claim of entitlement to service connection for ulcerative 
colitis or Crohn's disease is in relative equipoise.  
Although Dr. N. G. I. opined that there was no relation 
between the veteran's service-connected pilonidal cystectomy 
in service and ulcerative colitis, two private physicians 
have submitted differing opinions.  As previously noted, Dr. 
T. A. R. opined that it was as least as likely as not that 
the veteran's entire problem was caused by the condition in 
service and the service-connected pilonidal cyst with 
fistulae.  Additionally, Dr. M. J. S. opined that the veteran 
had been suffering from Crohn's disease and had suffered for 
a medical condition that was acquired during service and/or 
misdiagnosed and treated at a VA medical facility.  

In light of this evidence demonstrating a difference in 
opinion as to the etiology of the veteran's Crohn's disease 
or ulcerative colitis, the Board is compelled to conclude 
that it cannot be disassociated from the veteran's service-
connected pilonidal cyst.  Accordingly, it appears that there 
is an approximate balance of the positive and negative 
evidence regarding the merits of the issue.  With all 
reasonable doubt resolved in favor of the veteran, service 
connection is warranted for Crohn's disease, also diagnosed 
as ulcerative colitis.  



ORDER

Entitlement to service connection for Crohn's disease, also 
diagnosed as ulcerative colitis, is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



